COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-019-CV





IN RE LARRY WATSON, SHERIDAN K. WATSON, 	RELATORS

WELDON KENNEDY AND THENA KENNEDY	





-----------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus is denied.  In addition, this court vacates the portion of its January 18, 2007 order that stayed the trial court’s “Order On Plaintiff’s Motion For Reconsideration On Order On Motion For New Trial” dated January 12, 2007, as well as any issuance and execution of writs of possession in cause number CV-05-1274, styled 
Bobby J. Tipton vs. Weldon Kennedy and Thena Kennedy and Larry Watson and Sheridan Watson
.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:  DAUPHINOT, J.; CAYCE, C.J.; and LIVINGSTON, J. 



DELIVERED:  February 2, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.